MANDATE
                     Case
                  Case     19-782, DocumentDocument
                       1:17-cv-08901-VSB    85, 12/05/2019, 2722208,
                                                     33 Filed        Page1
                                                              12/05/19     of 13 of 3
                                                                        Page

                                                                                                      N.Y.S.D. Case #
                                                                                                      17-cv-8901(VSB)
     19-782-cv
     Abdul-Aziz v. National Basketball Association, Players’ Pension Plan

                                        UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed
     on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
     Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
     document filed with this Court, a party must cite either the Federal Appendix or an
     electronic database (with the notation “summary order”). A party citing a summary order
     must serve a copy of it on any party not represented by counsel.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
     on the 12th day of November, two thousand nineteen.

     PRESENT:            JOSÉ A. CABRANES,
                         REENA RAGGI,
                                      Circuit Judges,
                         EDWARD R. KORMAN,                                                               Dec 05 2019
                                      District Judge*



     ZAID ABDUL-AZIZ, INDIVIDUALLY, AND ON BEHALF OF
     ALL OTHERS SIMILARLY SITUATED,

                                   Plaintiff-Appellant,                              19-782-cv

                                   v.

     NATIONAL BASKETBALL ASSOCIATION, PLAYERS’
     PENSION PLAN,

                                   Defendant-Appellee.


     FOR PLAINTIFF-APPELLANT:                                               JASON L. MELANCON, Melancon Rimes,
                                                                            LLC, Baton Rouge, Louisiana.



          *
         Judge Edward R. Korman, of the United States District Court for the Eastern District of New
     York, sitting by designation.

                                                                      1

MANDATE ISSUED ON 12/05/2019
             Case
          Case     19-782, DocumentDocument
               1:17-cv-08901-VSB    85, 12/05/2019, 2722208,
                                             33 Filed        Page2
                                                      12/05/19     of 23 of 3
                                                                Page




FOR DEFENDANT-APPELLEE:                                        MYRON D. RUMELD, Neil V. Shah, John
                                                               E. Roberts, Proskauer Rose LLP, New
                                                               York, New York; Jules L. Smith, Blitman
                                                               & King LLP, Rochester, New York.

       Appeal from a March 20, 2019 judgment of the United States District Court for the
Southern District of New York (Vernon S. Broderick, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Plaintiff-Appellant Zaid Abdul-Aziz (“Abdul-Aziz”) challenges the District Court’s dismissal
of his complaint against Defendant-Appellee National Basketball Association, Players’ Pension Plan
(“the Plan”). Abdul-Aziz argues that he timely brought claims under the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., against the Plan for benefits to
which he believes he is entitled. The District Court found that such claims were, in fact, barred by
the statute of limitations for ERISA actions. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

         “We review de novo a district court’s grant of a motion to dismiss, including its legal
interpretation and application of a statute of limitations.” Deutsche Bank Nat. Tr. Co. v. Quicken Loans
Inc., 810 F.3d 861, 865 (2d Cir. 2015). In ERISA cases, “the controlling limitations period is that
specified in the most nearly analogous state limitations statute.” Miles v. New York State Teamsters
Conference Pension and Ret. Fund Emp. Pension Ben. Plan, 698 F.2d 593, 598 (2d Cir. 1983). Both parties
agree that New York Civil Practice Law and Rules § 213 provides the relevant limitations period in
this case: six years.

        The statute of limitations period begins running in an ERISA action when “a plan clearly
and unequivocally repudiates the plaintiff’s claim for benefits and that repudiation is known, or
should be known, to the plaintiff.” Carey v. Int’l Bhd. of Elec. Workers Local 363 Pension Plan, 201 F.3d
44, 50 (2d Cir. 1999). Knowledge is imputed to a plaintiff when there is “enough information
available” for the plaintiff to conclude that the basis for a claim exists. Novella v. Westchester Cty., 661
F.3d 128, 147 (2d Cir. 2011).

         The District Court concluded that such knowledge could be imputed to Abdul-Aziz by, at
latest, July 2001, when the Plan terminated its payments under his accelerated retirement schedule.
Abdul-Aziz v. Nat’l Basketball Ass’n Players’ Pension Plan, 2019 WL 1284591, at *4–5 (S.D.N.Y. Mar.
20, 2019). According to the District Court, if Abdul-Aziz believed he was owed more money at that
point, then he should have brought an action immediately after the benefits ended, or at some time
within the next six years.

                                                      2
            Case
         Case     19-782, DocumentDocument
              1:17-cv-08901-VSB    85, 12/05/2019, 2722208,
                                            33 Filed        Page3
                                                     12/05/19     of 33 of 3
                                                               Page



        We agree. By July 2001, Abdul-Aziz had sufficient notice that he would receive no future
benefits—including any future cost-of-living adjustments (“COLAs”). Indeed, Abdul-Aziz likely had
notice as early as 1997 that he would not be compensated for future COLAs: at that point he was
receiving COLAs and had been informed by the Plan’s counsel that his benefits, presumably
including future COLAs, would terminate in 2001. Nevertheless, even if we adopt the later date as
the moment that his cause of action accrued, it remains the case that his complaint below was not
timely. Abdul-Aziz filed this action at least 10 years too late.

                                        CONCLUSION

       For the foregoing reasons, we AFFIRM the March 20, 2019 judgment of the District Court.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3
